United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3170
                                ___________

Anthony James Moore,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of North Dakota.
Leann K. Bertsch, individually and as *
Director of Corrections; Timothy        * [UNPUBLISHED]
Schuetzle, individually and as NDSP     *
Warden; Robert Coad, individually and *
as NDSP Deputy Warden; Dr. John         *
Hagan, individually and in his official *
capacity; Beth Taghorn; Ginny Althoff; *
Hope Olson; Daniel Wrolstad; David      *
Krabbenhoft, individually and in their *
official capacities,                    *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 29, 2008
                              Filed: September 23, 2008
                               ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      Inmate Anthony Moore appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Popoalii v. Corr.
Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008), we agree with the district court that
there were no trialworthy issues. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
                                         -2-